Citation Nr: 0017996	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  96-41 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for carpal tunnel 
syndrome of the right upper extremity.

3.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of an excision of a cyst on/in the left wrist, 
on appeal from the initial grant of service connection.

4.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of a fracture at L2 with mechanical low back 
pain, on appeal from the initial grant of service connection.

5.  Entitlement to an evaluation in excess of 20 percent for 
left carpal tunnel syndrome, on appeal from the initial grant 
of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had verified active military service from October 
1985 to December 1995, with nearly ten years of additional 
unverified active military service.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a June 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Petersburg, Florida.  This decision 
granted service connection for a lower back condition and 
assigned a 10 percent disability rating for this condition; 
it also awarded a noncompensable evaluation for the residuals 
of the removal of a cyst of the left wrist.  Service 
connection was denied for tinnitus and right carpal tunnel 
syndrome.  The veteran appealed this decision.

In November 1997, the RO granted a 20 percent disability 
evaluation for the veteran's lower back disability, and a 10 
percent rating for the residuals of the cyst removal.  Both 
were effective the original date of service connection.  This 
was not a full grant of the benefit sought on appeal because 
a higher rating is available under 38 C.F.R. Part 4, 
Diagnostic Codes 5285 and 5295 (1999).  On a claim for an 
original or an increased rating, the claimant is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and such a claim remains in appellate status 
where a subsequent rating decision awarded a higher rating, 
but less than the maximum available benefit.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Therefore, this issue 
remains before the Board.

The claim of entitlement to service connection for tinnitus, 
and the claim of entitlement to a higher evaluation for left 
carpal tunnel syndrome, on appeal from the initial grant of 
service connection, are the subjects of the remand that 
follows.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for 
tinnitus is plausible.

2.  The claim for entitlement to service connection for 
carpal tunnel syndrome of the right wrist is plausible.

3.  The clinical evidence is that the veteran does not have a 
current carpal tunnel syndrome of the right wrist.

4. The veteran is currently receiving the maximum schedular 
disability rating for a scar of the left wrist.

5.  The veteran's claim for entitlement to a higher 
evaluation for a lower back disorder is plausible, and the RO 
has obtained sufficient evidence for an equitable disposition 
of this claim.

6.  The veteran's lumbar spine disorder is characterized by 
subjective complaints of low back pain with flare-ups about 
once a month, slight limitation of lumbar spine motion, and 
vertebral deformity.



CONCLUSIONS OF LAW

1.  The claim for service connection for tinnitus is well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for carpal tunnel 
syndrome of the right wrist is well grounded, and the 
Department has satisfied the duty to assist.  38 U.S.C.A. § 
5107 (West 1991).

3.  Service connection for carpal tunnel syndrome of the 
right wrist is not warranted.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303 (1999).

4.  There is no legal basis for a schedular evaluation in 
excess of 10 percent for the residuals of an excision of a 
cyst on/in the left wrist.  38 U.S.C.A. §§ 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, Part 4, Diagnostic Codes 
7804 and 7819 (1999).

5.  The veteran has stated a well-grounded claim for a higher 
disability rating for the residuals of a fracture at L2 with 
mechanical low back pain, and VA has satisfied its duty to 
assist him in development of this claim.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).

6.  The criteria for a 10 percent disability rating, and no 
more, for demonstrable deformity of vertebral body, in 
addition to the 20 percent disability rating currently in 
effect for the residuals of a fracture at L2 with mechanical 
low back pain, have been met. 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 
4.71a, Diagnostic Codes 5285 and 5295 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

After twenty years of active duty service in the US Navy, the 
veteran retired in December 1995.  Shortly thereafter, he 
submitted a claim for entitlement to service connection for 
tinnitus, bilateral carpal tunnel syndrome, the residuals of 
removal of a cyst on/in the left wrist, and a lower back 
condition.  [The veteran also requested service connection 
for other physical ailments; however, they are not a part of 
this appeal.]  To support his claim, the veteran proffered 
copies of his service medical records along with some post-
service medical treatment records.  Service connection was 
granted for a disability of the lumbar segment of the spine 
and for the residuals of an excision of a cyst in/on the left 
wrist in a June 1996 rating decision.  Service connection was 
denied for tinnitus and for carpal tunnel syndrome of the 
right wrist.

Service medical records reflect that the veteran was injured 
in a motorcycle accident in May 1979.  He also reported at 
that time that he had fallen from a helicopter in January 
1979.  Following the motorcycle accident, he complained of 
right paraspinal lumbosacral pain.  X-rays showed a 20 
percent compression fracture of L2, suspected by physical 
examination and by history of being old.  The other 
impression on examination was mechanical low back pain, 
resolving.  A bone scan was planned to rule out an acute 
process.  On follow-up at the end of the month, range of 
motion was normal, and the veteran had no complaints of pain.  
The bone scan was reported to have been consistent with a 
recent compression fracture (within the past six months), but 
the examiner stated that, because of the paucity of physical 
findings when the patient was originally seen, the 
compression fracture probably occurred in January 1979 when 
he fell from a helicopter.

On a report of medical history dated in October 1985, the 
veteran denied a history of tinnitus in connection with a 
report of lightheadedness in the morning.

In November 1986, the veteran complained of mid-back pains of 
three days duration.  Physical examination showed pin point 
tenderness over the thoracic spine at T5 and T6, with no 
findings in the lumbar spine.

In April 1989, the veteran sustained a fracture of the distal 
phalanx of the fifth finger of the right hand.  In July 1989, 
the veteran complained of pain in the lower back after 
playing racquetball.  Examination was essentially negative 
but for some mild tenderness.  The assessment was lumbar 
overuse syndrome.

In March 1991, the veteran was seen with complaints of pain 
of the fourth metacarpal phalangeal joint of the right hand 
of one month's duration, following a flexion injury.  X-rays 
showed no fracture.  The assessment was tendonitis.  In 
September 1991, the veteran suffered a superficial laceration 
of the right middle finger while opening a can.  The cut was 
sutured, and the veteran was seen several days later for 
removal of sutures on the right third digit.  There was 
erythema around the wound site with no draining or 
tenderness.  The assessment was healing wound versus reaction 
to sutures. 

In May 1992, the veteran was seen for complaints of lower 
back pain of five days' duration, after lifting an M14 and 
playing racquetball.  The assessment was muscle spasm.

In April 1993, the veteran complained of right elbow pain of 
three weeks' duration, beginning when playing racquetball.  
On examination, the right elbow was exquisitely tender over 
the lateral epicondyle.  There was full range of motion.  The 
assessment was tennis elbow.  The veteran was seen again in 
June 1993 and again assessed to have tennis elbow.

In December 1993, the veteran was seen with complaints of 
pain in his low back after playing racquetball the previous 
day.  The assessment was acute lumbosacral pain/spasm and old 
fracture of L2 with degenerative disc disease.  X-rays dated 
in December 1993 showed old compression fracture of the 
superior disc plate of L2, moderately extensive hypertrophic 
degenerative changes about the lower thoracic and upper 
lumbar bodies, probably residual of previous injuries.  
Narrowing of the L5-S1 disc space was noted.  On follow-up 
two days later, the assessment was mechanical low back pain.

In September 1994, the veteran was assessed again to have 
acute lumbar strain after playing racquetball.  In September 
1995, he was assessed to have mechanical low back pain after 
reporting a "popping" sensation when bending over the 
previous evening.

An undated occupational history contained in the veteran's 
service medical records reflect occupational exposure to 
noise as an electronic technician and as a 640 BLPO.  It was 
noted that ear plugs were provided.

Treatment records from Jacksonville Naval Hospital dating 
from February 1996 were provided by the veteran.  In February 
1996, he was seen with a complaint of a recurring ganglion 
cyst on the volar aspect, ulnar side of the left wrist.  He 
reported that a cyst had been excised four years previously, 
and he had noted a return of the mass the previous June.  It 
measured 3 cm by 6 cm.  The mass was not vascular, nor was it 
a ganglion, according to the examiner.  Allen test was 
normal.  The examiner noted positive Tinel's and median nerve 
symptoms.

In March 1996, the veteran complained of numbness of both 
hands.  On examination, Tinel's was negative, and Phalen's 
was positive bilaterally.  A preliminary assessment of 
bilateral carpal tunnel syndrome was made.  A nerve 
conduction study was ordered.  It was an abnormal study, 
suggestive of bilateral carpal tunnel syndrome.  Clinical 
correlation was indicated.

In March 1996, the cyst on the left wrist was excised.  On 
follow-up, the doctor noted the cystic structure was 
extensive, and it extended through the carpal tunnel and into 
the distal palm.  The veteran was doing well post-
operatively.  Pathology was pending, but the gross appearance 
looked like rheumatoid arthritis.

The veteran provided testimony before an RO hearing officer 
in May 1997.  In that testimony, he alleged that he had been 
told that he was suffering from carpal tunnel syndrome of the 
right wrist.  He also said that he had been experiencing 
tinnitus of the left ear since 1977 and that it was related 
to the hearing loss of that ear.

In June 1997, the veteran underwent a VA medical examination 
of his lower back and upper extremities.  During the initial 
interview phase of the exam, the veteran complained of mild 
daily lower back pain with occasional flare-ups.  He denied 
numbness, tingling, or weakness in the lower extremities.  
Additionally, the veteran described the problems in his right 
and left wrists.

Upon examination, the examiner found that the veteran's back 
was nontender to palpation.  The range of motion of the 
lumbar spine was measured as follows:

Forward Flexion		70 degrees
Extension			15 degrees
Bending to the Right	20 degrees
Bending to the Left		20 degrees
Rotation - Right		35 degrees
Rotation - Left		35 degrees

The veteran did not have difficulty walking, the sensory exam 
was within normal limits, and other motor strength testing 
was deemed adequate and satisfactory.

Examination of the right wrist showed no thenar wasting and 
the range of motion was 50 degrees of dorsiflexion and 50 
degrees of palmar flexion.  The examiner wrote that there was 
"no evidence of carpal tunnel syndrome" of the right wrist.  
With respect to the left wrist, the examiner wrote:

A 15-cm volar surgical scar, well healed, 
curving proximally and ulnarly in the 
distal forearm.  The scar is tender to 
palpation, especially in the middle of 
the incision.  With Tinel's testing in 
this region, he describes as electrical, 
shock-like sensations in the proximal 
forearm but nothing distally.  Two point 
discrimination in the left hand involving 
the small finger is 9 to 10 mm on the 
ulnar side of the small finger.  Two 
point discrimination in the thumb and 
index finger is 3 to 4 mm.  Palm to pulp 
distance is 0.  He can make a fist, but 
has a very weak grip. . . Range of motion 
of the wrist is 20 degrees of 
dorsiflexion and 20 degrees of palmar 
flexion.  There does not appear to be any 
significant vasomotor disturbance or any 
other evidence of reflex sympathetic 
dystrophy.  The hand is warm to the 
touch.  He does appear to have some pain 
out of proportion, however, along the 
length of the scar.  Furthermore, on 
exam, there is no evidence of thenar 
atrophy or intrinsic motor wasting.  
There is no force dorsal compartment 
wasting.

X-ray films of the lumbar segment of the spine in June 1997 
showed 25 percent to 30 percent compression of L2, 
demonstrating early exophytic lipping and spondylosis.  The 
remaining bony and soft tissue structures of the lumbar spine 
appeared unremarkable.  The compression fracture was said to 
be old and healed by virtue of the degree of degenerative 
spondylosis about the segment.

The doctor opined that the veteran was suffering from carpal 
tunnel syndrome of the left wrist and that this condition was 
the result of the recurrent cyst of the same appendage.  The 
examiner also stated that ". . . I do not believe that the 
patient has significant carpal tunnel syndrome on the right 
wrist, and does not require surgical intervention."  Because 
the veteran was not experiencing "significant symptoms of 
carpal tunnel syndrome" of the right wrist, a definitive 
diagnosis of such a condition was not given.

In July 1997, the veteran submitted private medical records 
from J.D. Hermansdorfer, M.D., showing recurrent 
tenosynovitis of the left carpal tunnel.  An MRI (magnetic 
resonance imagery) of the left wrist was said to show marked 
tenosynovitis, looking the same as it did in 1995.

The RO granted a 20 percent disability rating for the 
veteran's lower back condition in a November 1997 rating 
decision.  A 10 percent rating was assigned for the residuals 
of an excision of a cyst from the left wrist.  Service 
connection was granted for carpal tunnel syndrome of the left 
wrist, and a 20 percent evaluation was assigned.  Service 
connection for tinnitus and carpal tunnel syndrome of the 
right wrist was still denied.  

The veteran was notified of this decision.  He responded that 
a new growth was developing in the left wrist and that he 
would have to undergo additional surgery for the removal of 
the growth.  Moreover, he maintained that he was experiencing 
constant pain and swelling in the wrist.  He submitted 
additional treatment records, some of which were already of 
record.  A note by Dr. H. J. Kimmich, Jacksonville Naval 
Hospital, dated in August 1996 shows carpal tunnel 
bilaterally, diagnosed by nerve conduction study, with 
continued pain and numbness, right hand.  Dr. Kimmich said 
she felt the veteran had symptoms in both hands while on 
active duty.  She felt this existed while on active duty.  A 
note dated in January 1998 stated that the veteran had 
diagnoses of carpal tunnel syndrome.  

The veteran also submitted a September 1997 report from G. H. 
Sacher, M.D., to Dr. Hermansdorfer regarding the veteran's 
left wrist tenosynovitis.  A well-healed surgical scar was 
noted from the palm of his left hand up through the distal 
third of his forearm.  There was some palpable swelling in 
the area surrounding the incision, which seemed to be 
attached to the fourth and fifth flexor tendons.  Tinel's and 
Phalen's signs were negative.  Distal pulses were 2 plus.  
The assessment was chronic tenosynovitis of obscure etiology.  
The doctor indicated that surgical intervention might become 
necessary again in the future.

In February 1998, the RO forwarded the claims file to the VA 
medical center and requested a VA medical opinion from a 
neurologist concerning whether the veteran actually had 
carpal tunnel syndrome of the right wrist.  The opinion was 
dated in February 1998.  The doctor reviewed the veteran's 
previous VA examination and his service and post-service 
records.  The examiner concluded that, while there was 
evidence in the1996 nerve conduction studies of conduction 
slowing on the right carpal tunnel, there was no evidence of 
clinical carpal tunnel on that side.

The veteran's VA outpatient treatment records dated from 
October 1996 to October 1999 were associated with the claims 
file.  In October 1996, the veteran was seen for referral to 
physical therapy.  On examination, he had good range of 
motion and good circulation in the left hand.  There were no 
open lesions, and muscle mass was 100 percent.  There was no 
effusion.  An initial discharge note from physical therapy, 
dated in October 1996, shows the complaint of inability to 
work secondary to left hand pain.  Range of motion of the 
left hand and wrist was within normal limits.  Strength was 
2-/5, and the veteran was unable to hold the wrist extended.  
Pain was 8/10 in the left hand and wrist, with moderate 
swelling of the palmar aspect of the left hand, worse after 
use.  There was increased tenderness to palpation over the 
palmar aspect and along the incision.  A discharge note from 
physical therapy, dated in November 1996, shows that the 
veteran was seen twice in physical therapy for active range 
of motion exercises for the left hand.  The veteran 
complained of pain 6/10 in the left hand.  He was to continue 
exercises at home as instructed and follow up with hand 
surgery for pain.

A note dated in June 1999 appears to be a list of the 
veteran's complaints.  There are no examination findings or 
assessments.  The list indicates complaints of low back pain, 
left wrist with recurrent ganglion cyst surgery times two, 
and carpal tunnel compression right.  The note indicates that 
the veteran was now seeing an orthopedic/hand surgeon and 
that he took Ibuprofen for his back.

An ambulatory care note dated in October 1999 shows that the 
veteran was new to the examiner, who had no chart or notes to 
review.  He was seen for follow-up on his back.  He 
complained of chronic back pain.  Status post hand surgery 
with history of bilateral carpal tunnel syndrome was noted.  
The veteran was to follow up in one year.



II.  Analysis

A.  Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1999).  It is the 
responsibility of a person seeking entitlement to service 
connection to present a well-grounded claim.  38 U.S.C.A. § 
5107 (West 1991).

Generally, a well-grounded claim is a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In order to be well grounded, a claim for service 
connection must be accompanied by supporting evidence that 
the particular disease, injury, or disability was incurred in 
or aggravated by active service; mere allegations are 
insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-611 
(1992); Murphy, 1 Vet. App. at 81.  In general, the veteran's 
evidentiary assertions are accepted as true for the purpose 
of determining whether a well-grounded claim has been 
submitted.  King v. Brown, 5 Vet. App. 19, 21 (1993).

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 
(Fed.Cir. 1996) (table).  This third element may be 
established by the use of statutory presumptions.  Caluza, 7 
Vet. App. at 506.  Truthfulness of the evidence is presumed 
in determining whether a claim is well grounded.  Id. at 504.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by: 

(a)  evidence that a condition was 
"noted" during service or during an 
applicable presumption period; 
(b)  evidence showing post-service 
continuity of symptomatology; and 
(c)  medical or, in certain 
circumstances, lay evidence of a nexus 
between the present disability and the 
post-service symptomatology. 

Brewer v. West, 11 Vet. App. 228, 231 (1998); see also Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  Alternatively, 
service connection may be established under 38 C.F.R. § 
3.303(b) (1999) by evidence of:

(i)  the existence of a chronic disease 
in service or during an applicable 
presumption period under 38 C.F.R. § 
3.307 (1999) and 
(ii)  present manifestations of the same 
chronic disease. 

Brewer, 11 Vet. App. at 231.  

1.  Tinnitus

In determining whether a claim is well grounded, evidence is 
presumed truthful.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  The veteran has said that he now experiences 
tinnitus.  Additionally, he maintains that he began to 
experience tinnitus, or ringing in the ear, while he was in 
the military.  Moreover, there is some indication in the 
record that he may have been exposed to occupational noise 
which led to hearing loss in the left ear.  [A condition for 
which he has been service-connected.]  Although lay persons 
may not be competent to render a diagnosis of a specific type 
of disease or disorder, tinnitus is a subjective type of 
condition, and it is the type of disorder that lends itself 
to lay observation.  To the extent of describing the symptoms 
perceived, the lay statements constitute competent evidence.  
See Savage v. Gober, 10 Vet. App. 488, 495 (1997); also 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (citing Harvey 
v. Brown, 6 Vet. App. 390, 393 (1994) for the proposition 
that medical causation evidence may not be necessary for 
conditions that lend themselves to lay observation such as 
flat feet).  This information is sufficient evidence to 
render the appellant's claim plausible, and it is sufficient 
to well ground the claim for service connection for tinnitus.  
38 U.S.C.A. § 5107(a) (West 1991).

The claim being well grounded, VA has a duty to assist the 
appellant to develop the facts pertinent to his claim.  Id.  
The record reveals several opportunities to discharge this 
duty, which are discussed further in the remand below.

2.  Carpal Tunnel Syndrome of the Right Wrist

The veteran has presented evidence of a diagnosis of carpal 
tunnel syndrome of the right wrist, and Dr. Kimmich has 
linked her diagnosis to symptoms of carpal tunnel on the 
right that she says the veteran experienced while on active 
duty.  This is sufficient to state a plausible claim.

Since the veteran has stated a well-grounded claim, the 
Department has a duty to assist in the development of facts 
relating to the claims.  38 U.S.C.A. § 5107(a) (West 1991).  
Here, the veteran was provided appropriate VA examinations 
and a personal hearing in accordance with his request.  
Moreover, the veteran has presented his treatment records, 
and his VA outpatient treatment records have been associated 
with the claims file.  Sufficient evidence is of record to 
decide the veteran's claim.

As to the merits of the veteran's claim, the Board must 
assess the probative weight of the evidence in rendering a 
decision including analysis of the credibility and probative 
value of the evidence, accounting for evidence which it finds 
to be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, the Board may not base a decision on its 
own unsubstantiated medical conclusions, but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  The evidence is no longer presumed to 
be credible once an analysis of the claim on the merits is 
undertaken.

In evaluating this claim on the merits, the evidence in favor 
of the claim consists primarily of the March 1996 nerve 
conduction study "suggestive of bilateral carpal tunnel 
syndrome" and Dr. Kimmich's opinion of August 1996 that 
bilateral carpal tunnel syndrome existed while on active 
duty.  Dr. Kimmich's opinion is not persuasive for several 
reasons.  First, there is no evidence of symptoms of carpal 
tunnel in the right upper extremity during active duty.  The 
veteran's complaints regarding his right hand or arm during 
active duty were associated with his finger fracture, for 
which he is separately service connected, and there is one 
period during which the veteran complained and was diagnosed 
to have tennis elbow.  There are no other documented right 
upper extremity complaints in the service records.  Dr. 
Kimmich's opinion, then, could only be based upon the veteran 
telling her that he had symptoms of bilateral carpal tunnel 
syndrome while on active duty.  As the service medical 
records clearly reflect his complaints and treatment of his 
left arm, it is unlikely that he would have suffered in 
silence similar symptoms with respect to his right arm, 
particularly as the evidence indicates that he is right 
handed.

Second, the nerve conduction study referenced by Dr. Kimmich 
only suggested bilateral carpal tunnel syndrome.  It was 
stated that clinical correlation would be required.  While 
Dr. Kimmich noted positive Phalen's on the right in 1996, at 
the time of VA examination in June 1997, there was no 
clinical evidence, including Phalen's, of carpal tunnel 
syndrome on the right.  To clarify the matter, the RO asked a 
neurologist to review the file and the examination report, 
and it was confirmed that there was no clinical evidence of 
right carpal tunnel syndrome.  Accordingly, given that Dr. 
Kimmich's opinion is based, in part, on an inaccurate 
history, and given that the most recent examination yielded 
no clinical sign of carpal tunnel syndrome on the right, the 
preponderance of the evidence is against this claim.

The inservice medical evidence and contemporaneous VA medical 
reports are found more probative to the issue on appeal, 
because evidence contemporaneous with an event is generally 
more reliable than statements made much later recalling the 
details of the event.  

Also, the contentions by the veteran that his possible wrist 
disability is somehow related to active service are not 
competent.  There is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

For the reasons and bases provided above, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for carpal tunnel syndrome of the 
right wrist.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

B.  Higher Evaluations

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  

This appeal being from the initial rating assigned to a 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  Such staged ratings are 
not subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally requires notice and a delay in implementation when 
there is proposed a reduction in evaluation that would result 
in reduction of compensation benefits being paid.  Fenderson, 
12 Vet. App. at 126. 

The RO did not specifically consider staged ratings.  Before 
the Board may consider a staged rating of the appellant's 
disability, it must be determined that there is no prejudice 
to the appellant to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  The 
RO did, however, consider all the evidence from service 
forward, and it did grant higher evaluations during the 
course of the appeal, although its ratings went back to the 
original grant of service connection.  It has addressed the 
appropriate rating to be assigned at each stage of the 
proceedings.  

As the regulations and rating criteria to be applied are the 
same, and as the Board decision herein is partially favorable 
to the appellant, the Board finds no prejudice to the 
appellant in considering the issue as one of entitlement to a 
higher rating on appeal from the initial grant of service 
connection.

In the particular circumstances of this case, the Board sees 
no prejudice to the veteran in recharacterizing the issue on 
appeal to properly reflect his disagreement with the initial 
disability evaluations assigned.  It would be pointless to 
remand the veteran's claim in order to instruct the RO to 
issue a SSOC that correctly identified the issue on appeal.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1999).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1999).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).

1.  Cyst Removal - Left Wrist

The veteran's surgical scar of the left wrist is rated 
pursuant to 38 C.F.R. Part 4, Diagnostic Codes 7819 and 7804 
(1999).  Diagnostic Code 7819 provides that skin growths be 
rated as scars based upon pain, ulceration, or disfigurement.  
Diagnostic Code 7804 provides a 10 percent disability 
evaluation for a superficial scar, which is tender and 
painful on objective demonstration.  A 10 percent disability 
rating was assigned.  

The veteran is already receiving the maximum schedular 
evaluation under the applicable diagnostic criteria and there 
are no other diagnostic codes potentially applicable to this 
condition.  The Secretary establishes disability ratings that 
are intended to compensate a veteran for average impairment 
in earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 1991).  The assigned 10 percent 
disability rating is for the residual left wrist scar that is 
the result of a cyst removal.  Said evaluation encompasses a 
level of compensation for symptoms due to this disorder and 
for any impairment in earning capacity due to these symptoms.  
There is a lack of entitlement under the law to a higher 
schedular evaluation; the facts are not in dispute, and the 
application of the law to the facts is dispositive.  Where 
there is no entitlement under the law to the benefit sought, 
the appeal must be terminated.  See Sabonis v. Brown, 6 Vet. 
App. 429 (1994).  

A review of the record does not reveal that the RO expressly 
considered referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for the assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) (1999).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) (1999) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  See Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, and failing to discover 
any type of request from the veteran that an extraschedular 
evaluation be assigned, or any circumstances that indicate 
that the regular schedular standards are inadequate to 
compensate the average earning capacity impairment 
attributable to tender and painful scars, the Board finds no 
basis for further action on this question.  VAOPGCPREC 6-96.

2.  Lower Back

The appellant has asserted that his lumbar spine disorder 
should have a higher evaluation.  A higher evaluation is 
available under the rating schedule, and his claim is thus 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  On a 
claim for an original or an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The facts 
relevant to this appeal have been properly developed in that 
the appellant has been accorded an examination, his medical 
records have been associated with the file, and there is no 
indication of additional relevant treatment records that 
should be obtained.  Accordingly, the duty to assist has been 
discharged and the obligation of the VA to assist the veteran 
in the development of his claim has been satisfied.  

While in service, the veteran suffered a fracture of the 
lumbar segment of the spine at L2.  After his discharge, he 
was granted service connection for the residuals of the 
fracture to include mechanical low back pain, and a 10 
percent disability rating was assigned.  The disability 
rating has been increased to 20 percent, effective the date 
of service connection.  In increasing the rating to 20 
percent, the RO noted that the veteran's limitation of motion 
was slight, and that the higher evaluation was warranted to 
compensate for flare-ups that occur about once a month, for 
which the veteran does not seek treatment.  It is noted that 
that condition has been rated in accordance with the rating 
criteria found at 38 C.F.R. Part 4, Diagnostic Codes 5285 and 
5295 (1999).

The residuals of a fracture of a vertebra warrant a 60 
percent evaluation if there is no spinal cord involvement, 
but abnormal mobility is present which requires a neck brace 
(jury mast).  In other such cases, the residuals will be 
rated on the basis of resulting definite limitation of motion 
or muscle spasm, adding 10 percent for demonstrable deformity 
of a vertebral body.  When evaluating the residuals on the 
basis of ankylosis and/or limited motion, evaluations should 
not be assigned for more than one spinal segment by reason of 
the involvement of only the first or last vertebra of an 
adjacent segment.  38 C.F.R. Part 4, Diagnostic Code 5285 
(1999).

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  Where there is 
moderate limitation of motion, a 20 percent evaluation will 
be assigned.  A 40 percent evaluation requires severe 
limitation of motion.  38 C.F.R. Part 4, Diagnostic Code 5292 
(1999).

Additionally, a noncompensable evaluation is warranted for 
lumbosacral strain where there are only slight subjective 
symptoms.  A 10 percent evaluation is warranted for 
lumbosacral strain where there is characteristic pain on 
motion.  A 20 percent evaluation requires muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  A 40 percent evaluation 
requires severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space.  A 40 
percent evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. Part 4, Diagnostic Code 5295 
(1999).

In determining the appropriate rating for the veteran's 
lumbar spine condition, the Board must also consider whether 
a higher disability evaluation is warranted on the basis of 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40 and 4.45 (1999).  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Court held that, in evaluating a 
service-connected disability involving a joint rated on 
limitation of motion, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. § 4.45 .  The Court additionally stated that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (1999).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.

Diagnostic Code 5293 applies to intervertebral disc syndrome.  
Evaluation under this code would not be appropriate, as there 
is no evidence of nerve compression pathology on examination.

The same records do show that the veteran does not have 
muscle spasms and tenderness of the back.  When measured 
last, his range of motion was found to be slightly 
restricted, and he complained of intermittent pain.  Yet, 
there was no evidence of pain on motion when examined, and he 
only complains of occasional, as opposed to constant, pain.

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  It is the decision of the 
Board that the clinical evidence does not support an 
evaluation in excess of 20 percent.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 4.7, Part 4, Diagnostic Codes 5292 
and 5295 (1999).  

Moreover, the Board finds that the 20 percent disability 
rating adequately compensates him for his limitation of 
motion and functional loss, to include an additional loss 
likely to result from repeated use or during flare-ups.  The 
slightly limited motion of the lumbar spine is a functional 
loss, and the evidence really does not reflect additional 
functional loss or limitation of motion during flare-ups or 
with use.  His gait has been normal upon examination.  There 
is no indication that he seeks medical treatment for this 
condition, either on a regular basis or during flare-ups.  
There are a couple of VA outpatient treatment notes 
indicating that he was seen for some kind of initial or 
follow-up appointment, at which his diagnosis of L2 
compression fracture or chronic back pain was noted, but, 
other than noting that he took Ibuprofen or Motrin for his 
back pain, there are no examination findings and no 
indication of any kind of limitation or flare-up 
precipitating the visits.  Accordingly, the RO's increase of 
his evaluation to 20 percent, commensurate with moderate 
limitation of motion, to account for any additional 
functional limitation that might result during a flare-up, is 
adequate to compensate for more than the actual level of 
disability shown in treatment records or on examination.

While consideration has been given to other potentially 
applicable diagnostic codes above, that most appropriate to 
the veteran's residual vertebral fracture is Diagnostic Code 
5292, limitation of motion.  Because Diagnostic Code 5293, 
intervertebral disc syndrome, and 5295, lumbosacral strain, 
both contemplate limitation of motion among their rating 
criteria, it would constitute pyramiding to provide separate 
ratings under either of these codes.  See 38 C.F.R. § 4.14; 
VAOPGCPREC 36-97.

The veteran's primary complaint regarding his occasional low 
back condition is pain that is aggravated by physical 
activity such as lifting.  Although the Board is required to 
consider the effect of the veteran's pain when making a 
rating determination, and has done so in this case, the 
rating schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board has considered the requirement of 38 C.F.R. § 4.3 
(1999) to resolve any reasonable doubt regarding the level of 
the veteran's disability in his favor.  However, the 
objective medical evidence does not create a reasonable doubt 
regarding the level of his low back disability.  Although the 
Board sympathizes with the veteran's difficulties due to his 
lumbar spine disorder, the Board is constrained to abide by 
VA regulations.  The medical evidence does not show any 
findings that would warrant an increased disability rating as 
discussed above.  Without one of these findings, he simply is 
not entitled to a disability rating higher than 20 percent 
solely under 38 C.F.R. Part 4, Diagnostic Code 5292 (1999).  

Notwithstanding the above, the Board notes that when the 
veteran's back was x-rayed in 1997, a deformity at L2 was 
noted.  Specifically, there was a loss of height of L2 along 
with mild degenerative changes.  This radiographic evidence 
of record clearly identifies that the veteran has a 
demonstrable deformity of the L2 vertebral body.  Therefore, 
a 10 percent disability rating, and no more, should be added 
to the veteran's other back rating pursuant to 38 C.F.R. Part 
4, Diagnostic Code 5285 (1999).

It is therefore the Board's decision that a disability 
evaluation of 20 percent, plus 10 percent (Diagnostic Code 
5285), and no higher, is warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. 4.1, 4.2, 4.10, Part 4, Diagnostic Codes 
5285, 5292, 5293, and 5295 (1999).


ORDER

The claim for entitlement to service connection for tinnitus 
is well grounded.  To this extent, the appeal is granted.

Entitlement to service connection for carpal tunnel syndrome 
of the right wrist is denied.

There being no entitlement under the law to a higher 
schedular evaluation, entitlement to an initial disability 
rating in excess of 10 percent for the residuals of an 
excision of a cyst on/in the left wrist is denied.

Entitlement to a 10 percent disability rating for 
demonstrable deformity of vertebral body, in addition to the 
20 percent disability rating in effect for the residuals of a 
fracture at L2 with mechanical low back pain, is granted, 
subject to the provisions governing the award of monetary 
benefits.


REMAND

The veteran's claim of entitlement to service connection for 
tinnitus is well grounded, and additional development is 
warranted.  Medical opinion is required in order to determine 
whether the veteran has a confirmed diagnosis of tinnitus and 
whether an etiology can be established.  

In a rating decision of November 1997, the RO granted 
entitlement to service connection for left carpal tunnel 
syndrome, evaluated as 20 percent disabling.  The veteran was 
notified of this decision.  In November 1997, he submitted a 
notice of disagreement with the rating decision.  The notice 
of disagreement is not entirely clear, as it appears to be 
limited to the evaluation of the left wrist cyst excision 
residuals and claim for service connection for carpal tunnel 
syndrome of the right wrist.  However, these issues were 
already on appeal, and the veteran's argument related to 
symptomatology of pain and swelling in the left wrist.  In 
February 1998, the veteran's representative submitted an 
argument in the appealed case to the RO.  The representative 
listed only the issues already on appeal, but, in the 
conclusion, the representative asked for an increased 
evaluation for the carpal tunnel syndrome of the left wrist.  
This statement by the representative, filed at the RO, would 
be timely as a notice of disagreement with the initial rating 
assigned for left carpal tunnel syndrome.  Taken in 
connection with the veteran's statement, it appears that the 
veteran did intend to dispute the original disability 
evaluation assigned to his left carpal tunnel syndrome.

Accordingly, the veteran must be provided a statement of the 
case on this issue and be given an appropriate period of time 
to respond.  See Manlincon v. West, 12 Vet. App. 238, 240-241 
(1999).  This issue is to be returned to the Board for 
appellate review only if the veteran submits an adequate and 
timely substantive appeal.  38 C.F.R. §§ 20.200, 20.202, 
20.203, 20.300, 20.301, 20.302.

Accordingly, in order to assure informed appellate review and 
to accord due process, the claim is remanded to the RO for 
the following:

1.  Schedule the veteran for an 
appropriate VA examination to evaluate 
his claimed tinnitus.  The claims folder 
and this remand are to be made available 
to the examiner before the examination, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.

The examiner is asked to express an 
opinion concerning whether the veteran 
has tinnitus and, if so, the etiology of 
the claimed tinnitus.  The examiner is 
asked to state whether it is at least as 
likely as not that any such disorder is 
related to any inservice disease or 
injury, including occupational noise 
exposure.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the tinnitus, such 
testing or examination is to be done 
before completion of the examination 
report.

2.  Review the claims folder and ensure 
that the examination report is fully 
responsive.  If the requested examination 
does not include sufficient detail or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  
38 C.F.R. § 4.2 (1999); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

3.  Review the veteran's disagreement 
with the initial disability evaluation 
assigned his left carpal tunnel syndrome.  
Undertake any additional development 
indicated.  If his appeal for a higher 
initial disability evaluation remains 
denied, provide him and his 
representative a statement of the case on 
the issue of entitlement to a higher 
evaluation on appeal from the initial 
grant.  Consideration of the issue must 
take into account Fenderson v. West, 12 
Vet. App. 119 (1999), including 
consideration of whether a staged rating 
is appropriate.  Notify the appellant and 
his representative of the time limit 
within which he must file an adequate 
substantive appeal in order to assure 
appellate review of this issue.

4.  Readjudicate the appellant's claim of 
entitlement to service connection for 
tinnitus and, if the claim remains 
denied, provide him and his 
representative a supplemental statement 
of the case on that issue, and allow an 
appropriate period for response.

Thereafter, the case is to be returned to the Board, 
following appropriate appellate procedure.  The issue of 
entitlement to a higher evaluation for left carpal tunnel 
syndrome, on appeal from the initial grant, is to be returned 
only if the appellant files an adequate and timely 
substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying medical 
evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



